i          i        i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00078-CR

                                          Michael FLORES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                        From the County Court at Law No. 5, Bexar County, Texas
                                        Trial Court No. 267421
                              Honorable Brenda Chapman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 11, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on December 10, 2008. No timely motion for new trial having been

filed, appellant’s notice of appeal was due to be filed no later than January 9, 2009. See TEX . R. APP .

P. 26.2. The notice of appeal was not filed until February 3, 2009, and no motion for extension of

time was filed. See TEX . R. APP . P. 26.3. This court lacks jurisdiction over an appeal of a criminal

conviction in the absence of a timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
                                                                                                                04-09-00078-CR

         On February 10, 2009, we ordered appellant to show cause in writing why this appeal should

not be dismissed for lack of jurisdiction.1 Appellant did not respond to our order. Because no

timely, written notice of appeal was filed, the appeal is dismissed for lack of jurisdiction.

                                                                       PER CURIAM

DO NOT PUBLISH




         1
             … W e also noted that the trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The
appeal must be dismissed if a certification that shows the defendant has a right of appeal has not been made part of the
record under these rules.” T EX . R. A PP . P. 25.2(d).



                                                                 -2-